DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 are pending in the application and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenchak et al. (US 2013/0068403 A1) hereinafter Fenchak.
Claim 1:
Fenchak discloses a cooling air opening arrangement for a motor vehicle front end [Figs. 1-2, Items 10, 12, 14], the cooling air opening arrangement comprising: a peripheral edge surrounding a cooling air opening [Fig. 6, Item 90] and a plurality of slats [Fig. 2, Items 28, 30], which are arranged substantially parallel to one another and extend in the cooling air opening within the peripheral edge, wherein the slats are arranged in a pivotably mounted manner in such a way that, in a first pivoting position, the slats are arranged such that the cooling air opening is substantially open for air flow and, in a second pivoted position, the slats are arranged to close the cooling air opening [Para. 0007], wherein the cooling air opening arrangement further comprises a peripheral sealing frame against which the slats bear in a sealing manner, the peripheral sealing frame being provided on the peripheral edge [Fig. 2, Items 0036, 0036] , and wherein adjacent ones of the slats bear against one another in a sealing manner [Fig. 6].
Claim 2:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 1.
Fenchak also discloses wherein the sealing frame is mounted on the peripheral edge of the cooling air opening arrangement by a holding frame [Fig. 6, Items 80, 90, 92].
Claim 3:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 2.
Fenchak also discloses wherein the sealing frame is fastened to the holding frame or mounted or formed in one piece therewith [Para. 0032].
Claim 5:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 1.
Fenchak also discloses wherein the slats have longitudinal sides which are stepped such that two adjacent ones of the slats, in the second pivoted position, bear against one another by way of their mutually adjoining longitudinal sides and form a labyrinth seal [Fig. 5, Item 50; Para. 0027].
Claim 6:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 1.
Fenchak also discloses wherein each slat of the slats has a basic body [Fig. 5, Item 42]on which there is provided at least one articulation configured to pivot the slat about an axis of rotation [Fig. 5, Item A], wherein the axis of rotation extends outside the basic body [52, 54].
Claim 8:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 1.
Fenchak also discloses wherein the slats being coupled to at least one drive that is configured to pivot the slats in a same direction between the first pivoted position and the second pivoted position about their respective axis of rotation [Fig. 3, Item 32; Para. 0026].
Claim 9:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 1.
Fenchak also discloses a motor vehicle front end [Fig. 1, Item 10] comprising at least one cooling air opening arrangement.
Claim 10:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 1.
Fenchak also discloses a motor vehicle front end comprising two cooling air opening arrangements that are arranged spaced apart from one another, wherein arrangements of the slats of the two cooling air opening arrangements are arranged mirror-symmetrically to a center plane [Figs. 1-2, Items 14, 16].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fenchak as applied to claims 2 and 3 above, and further in view of Townson et al. (US 2014/0132033 A1) hereinafter Townson.
Claim 4:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 2.
Fenchak also discloses wherein the sealing frame comprised of a thermoplastic material or an elastomer material [Para. 0033].
Fenchak doesn’t explicitly disclose the holding frame is comprised of a thermoplastic material.
However, Townson does disclose the holding frame is comprised of a thermoplastic material. [Para. 0053]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Fenchak with the disclosure of Townson to provide a durable, inexpensive material for producing the frame.
Claim 11:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 3.
Fenchak doesn’t explicitly disclose wherein the sealing frame and holding frame together are one-piece injection-molded part.
However, Townson does disclose wherein the sealing frame and holding frame together are one-piece injection-molded part. [Para. 0049]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Fenchak with the disclosure of Townson to improve the sealing characteristic of the front end and the durability by eliminating the need to attach two components together.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fenchak as applied to claim 1 above, and further in view of Evans et al. (US 8,646,552 B2) hereinafter Evans.
Claim 7:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 1.
Fenchak doesn’t explicitly disclose wherein the sealing frame defines a plane, wherein the slats, at least in the second pivoted position, are arranged on one side of the plane, whereas respective axes of rotation of the slats extend on the other side of the plane.
However, Townson does disclose wherein the sealing frame defines a plane, wherein the slats, at least in the second pivoted position, are arranged on one side of the plane, whereas respective axes of rotation of the slats extend on the other side of the plane. [Fig. 14, Items 101, A, B, C, downward protruding portion of 74']
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Fenchak with the disclosure of Evans to prevent damage to the shutters due to a front impact by putting the mating surface of the frame behind the shutters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747